Exhibit 10.1

AGREEMENT

This Agreement dated as of January 19, 2016, by and between PACKAGING
CORPORATION OF AMERICA, having its principal place of business at 1955 West
Field Court, Lake Forest, Illinois 60045 (together with its consolidated
subsidiaries, “PCA”), and Richard B. West (“Mr. West”).

WHEREAS, Mr. West will retire as an employee of PCA effective January 29, 2016
(the “Retirement Date”).

WHEREAS, PCA desires that Mr. West be available to provide certain project work
upon his retirement and agree to non-competition, non-solicitation and certain
other covenants;

WHEREAS, Mr. West desires to perform project work and abide by the covenants and
agreements set forth herein;

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties do hereby agree:

1.     Projects. Mr. West will perform specific projects and assignments as
determined by Mark W. Kowlzan, Chairman and CEO of PCA and agreed upon by
Mr. West from time to time. Time spent by Mr. West on such projects and
assignments will not exceed 20% of normal full time hours and Mr. West shall not
be subject to a minimum time commitment. Mr. West will devote best efforts in
his performance hereunder and will act in the best interest of PCA in such
performance. Mr. West shall cooperate as requested by PCA as to legal or other
matters involving PCA arising out of Mr. West’s previous employment with PCA.
The parties acknowledge and agree that Mr.



--------------------------------------------------------------------------------

West shall perform this Agreement only as an independent contractor and not as
an employee or agent of PCA, and that Mr. West shall determine the manner and
method of provision of his performance. PCA will provide reasonable
administrative support, office space and information technology support as
needed for such performance

2.     Fees. Mr. West shall be paid a fee in cash equal to $30,000 per month,
payable at regular intervals as agreed upon by the parties, subject to any
required tax withholding. Mr. West shall be entitled to reimbursement for
reasonable expenses incurred in connection with his performance of the projects
and assignments hereunder.

3.     Termination. It is hereby understood that Mr. West’s termination of
employment is a voluntary retirement and, subject to Section 18, shall be
determined to be a Retirement for purposes of the Amended and Restated Long-Term
Equity Incentive Plan and other PCA health, welfare and retirement plans.

4.     Restricted Stock, Performance Units. Subject to the execution, delivery
and performance of this Agreement and the accompanying release (the “Release”)
by Mr. West, the Compensation Committee of PCA’s board of directors has agreed
as follows:

 

  a. to vest on the Retirement Date 60,647 shares of restricted stock that were
awarded to Mr. West in 2012, 2013 and 2014; and

 

  b. to vest and to be paid out at 100% on the Retirement Date, 12,000
performance units that were awarded to Mr. West in 2013 and 8,604 performance
units that were awarded to Mr. West in 2014.

5.     Other Benefits and Plans. Subject to Section 18 hereof: (i) Mr. West
shall be paid out all accrued vacation and receive all benefits accrued through
the Retirement Date under PCA’s retirement, health and welfare plans, in
accordance with the terms of such plans; and (ii) such benefits will be paid
according to the terms of those plans.

 

2



--------------------------------------------------------------------------------

6.     No Benefits. PCA and Mr. West agree that the remuneration provided for
above shall constitute the total compensation due for performance hereunder
after the Retirement Date and that no employee benefits of any kind will be
provided except as due Mr. West as a result of prior service as a PCA employee
under PCA’s plans in which Mr. West participated. Mr. West will not accrue
additional benefits or service time as a result of the performance of this
Agreement.

7.     Term. The term of this Agreement shall commence on the Retirement Date
and shall continue in full force and effect until December 31, 2016. This
agreement may be terminated earlier only (i) upon the mutual written agreement
of the parties; or (ii) by Mr. West for convenience at any time by delivering at
least 30 days’ prior written notice to the other party.

8.     Confidential Information. Mr. West acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, manufacturing methods and systems, sales and profit figures and margins
and other technical or business information, business, marketing and sales plans
and strategies, cost and pricing structures, and manufacturing techniques of PCA
disclosed or otherwise revealed to his or discovered or otherwise obtained by
his or of which he has become or becomes aware, directly or indirectly, while
employed or otherwise acting for PCA, whether prior to the date of this
Agreement as an employee, pursuant to this Agreement or otherwise) (all of the
foregoing being collectively, “Confidential Information”) are the

 

3



--------------------------------------------------------------------------------

property of PCA, and Mr. West agrees that PCA has a protectable interest in such
Confidential Information. Therefore, Mr. West agrees that he shall not disclose
to any person or use for his own purposes any Confidential Information without
the prior written consent of PCA, unless and only to the extent that the
aforementioned matters: (a) become or are generally known to and available for
use by the public other than as a result of Mr. West’s acts or omissions or
(b) are required to be disclosed by judicial process or law (provided that
Mr. West shall give advance written notice of such requirement to PCA as soon as
practicable under the circumstances to enable PCA to seek an appropriate
protective order or confidential treatment). Mr. West shall deliver to PCA at
any time that PCA may reasonably request all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) which constitute Confidential Information or Work Product
(as defined below) which he may then possess or have under his control. This
Section 8 shall survive the termination of this Agreement.

9.     Work Product.

(a)    Mr. West hereby assigns to PCA all right, title and interest in and to
all inventions, developments, methods, process, designs, analyses, reports and
all similar or related information (in each case whether or not patentable), all
copyrightable works, all trade secrets, confidential information and know-how,
and all other intellectual property rights that both (a) were conceived, reduced
to practice, developed or made by Mr. West while employed by PCA or as a result
of, and in the course of providing, the services provided hereunder and
(b) either (i) relate to PCA’s business or (ii) are conceived, reduced to
practice, developed or made using any of the equipment, supplies, facilities,

 

4



--------------------------------------------------------------------------------

assets or resources of PCA (including but not limited to, any intellectual
property rights) (“Work Product”). All Work Product prepared by Mr. West shall
be deemed to have been prepared for PCA and shall be considered as works for
hire and all rights and the copyrights therefor shall be owned by PCA. Mr. West
hereby assigns to PCA all rights, titles and interests in and to said copyrights
in the United States of America and elsewhere, including registration and
publication rights, rights to create derivative works and all other rights which
are incident to copyright ownership.

(b)    In the event any court holds such Work Product not to be works for hire,
Mr. West shall assign such creative works to PCA, at its request, in
consideration of the fees paid to Mr. West hereunder. Mr. West shall promptly at
PCA’s sole cost and expense perform all actions reasonably requested by PCA to
establish and confirm PCA’s ownership of the Work Product (including, without
limitation, executing and delivering assignments, consents, powers of attorney,
applications and other instruments). This Section 9(b) shall survive the
termination of this Agreement.

10.     Noncompetition. Mr. West agrees that, for the period commencing on the
date hereof and ending on December 31, 2016 (the “Noncompete Period”), he shall
not, directly or indirectly (whether for compensation or otherwise) own or hold
any interest in, manage, operate, control, consult with, render services for, or
in any manner participate in the business of manufacturing, marketing,
designing, distributing or selling containerboard (including, without
limitation, linerboard and corrugating medium); corrugated containers, displays
or products; uncoated freesheet paper or coated release liners (collectively,
and each individually, being the “Business”) or any business

 

5



--------------------------------------------------------------------------------

competitive with the Business, whether as a general or limited partner,
proprietor, common or preferred equity holder, officer, director, agent,
employee, consultant, trustee, affiliate or otherwise. Mr. West acknowledges
that PCA plans to conduct the Business internationally and agrees that the
provisions in this Section 10 shall operate throughout the world. Nothing in
this Section 10 shall prohibit Mr. West from being a passive owner of not more
than 5% of the outstanding securities of any publicly traded company engaged in
the Business, so long as Mr. West has no active participation in the business of
such company.

11.     Non-Solicitation. During the Noncompete Period, Mr. West shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of PCA, or any of their respective affiliates to leave the employ
of PCA or any of its affiliates, or in any way interfere with the relationship
between PCA or any of its affiliates and any employee thereof, (ii) solicit to
hire any person who, at any time during the Noncompete Period, was an employee
of PCA or any of its affiliates or (iii) induce or attempt to induce any
customer, developer, client, member, supplier, licensee, licensor, broker, sales
agent, franchisee or other business relation of PCA or any of its affiliates to
cease doing business with PCA or any of its affiliates, or in any way interfere
with the relationship between any such customer, developer, client, member,
supplier, licensee, licensor, broker, sales agent, franchisee or business
relation and PCA or any of its affiliates (including, without limitation, making
any negative statements or communications about PCA or its affiliates).

 

6



--------------------------------------------------------------------------------

12.     Enforcement. If, at the time of enforcement of any of Sections 8 through
11, a court of competent jurisdiction shall hold that the period, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
applicable law. The parties hereto acknowledge and agree that Mr. West has had
access to Confidential Information and Work Product, that the provisions of
Sections 8 through 11 are necessary, reasonable and appropriate for the business
interests of the PCA, that irreparable injury will result to PCA if Mr. West
breaches any of the provisions of Sections 8 through 11 and that money damages
would not be an adequate remedy therefor and that PCA will not have any adequate
remedy at law for any such breach. Therefore, in the event of a breach or
threatened breach of this Agreement, in addition to other rights and remedies
existing in its favor, PCA shall be entitled to specific performance and/or
immediate injunctive or other equitable relief from any court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without the necessity of showing actual money damages, or posting a bond
or other security). Nothing contained herein shall be construed as prohibiting
PCA or any of its successors or assigns from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages.

13. Mr. West’s Representations and Acknowledgements. Mr. West hereby represents
and warrants to PCA that (i) Mr. West is not a party to or bound by any

 

7



--------------------------------------------------------------------------------

employment agreement, noncompete agreement, nonsolicitation agreement or
confidentiality agreement with any person other than PCA, and (ii) this
Agreement constitutes the valid and binding obligation of Mr. West, enforceable
against Mr. West in accordance with its terms. Mr. West hereby acknowledges and
represents that he fully understands the terms and conditions contained herein
and intends for such terms and conditions to be binding on and enforceable
against her. Mr. West expressly agrees and acknowledges that the restrictions
contained in Sections 8 through 11 do not preclude Mr. West from earning a
livelihood, nor do they unreasonably impose limitations on Mr. West’s ability to
earn a living. Mr. West acknowledges that he has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Mr. West by
this Agreement, and is in full accord as to the necessity of such restraints.
Mr. West expressly acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, time period and
geographical area.

14.     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed if delivered personally or by facsimile
transmission, or mailed by registered or certified mail (return receipt
requested), postage prepaid, to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice; provided
that notices of a change of address shall be effective only upon receipt
thereof):

 

  (i) To PCA:

Packaging Corporation of America

1955 West Field Court

Lake Forest, IL 60045

 

8



--------------------------------------------------------------------------------

Attention: CEO

with a copy to: General Counsel

Facsimile No: 847-482-2194

 

  (ii) To Mr. West:

The address on file with PCA

15.     Assignment. This Agreement and the rights and responsibilities hereunder
shall not be assigned or delegated by either party without the prior written
consent of the other party; provided, however, that PCA shall have the right,
without the prior written consent of Mr. West, to assign and transfer its rights
under that Agreement to any of its affiliates or any purchaser who acquires all
or a substantial part of the assets of its business or capital stock.

16.     Entire Agreement. This Agreement and the accompanying Release
constitutes the complete and only Agreement between the parties relating to the
subject matter hereof and all prior agreements relating to the subject matter
hereof are merged into this Agreement. No amendment or modification of the
Agreement between the parties hereto shall be of effect or enforceable unless
stated in writing and signed by Mr. West and an officer of PCA.

17.     Governing Law; Venue. This Agreement shall be governed by, and construed
in accordance with, the substantive laws of Illinois without regard to conflict
of laws. Jurisdiction and venue with regard to any suit in connection with this
Agreement shall reside solely and exclusively in the courts of Lake County,
Illinois.

 

9



--------------------------------------------------------------------------------

18.     Section 409A Compliance. It is the intention that this Agreement conform
and be administered in all respects in a manner that complies with Section 409A
of the Internal Revenue Code (together with all rules and regulations
thereunder, “Section 409A”); provided, however, that PCA does not make any
representations or guarantees of the tax treatment of any amount paid or
described under Section 409A or otherwise.

Notwithstanding any provision contained in this Agreement to the contrary, if
(i) any payment hereunder or otherwise described herein is subject to
Section 409A, (ii) such payment is to be paid on account of the Mr. West’s
separation from service (within the meaning of Section 409A) and (iii) Mr. West
is a “specified employee” (within the meaning of Section 409A), then such
payment shall be delayed, if necessary, until the first day of the seventh month
following Mr. West’s separation from service (or, if later, the date on which
such payment is otherwise to be paid under this Agreement). With respect to any
payments hereunder that are subject to Section 409A and that are payable on
account of a separation from service, the determination of whether Mr. West has
had a separation from service shall be determined in accordance with
Section 409A.

 

10



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have signed and delivered this Agreement on the
date first above written.

Packaging Corporation of America

 

/s/ Mark W. Kowlzan    /s/ Richard B. West

Name: Mark W. Kowlzan

Title: Chairman and CEO

 

11